                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 WALTER J.D. MOFFETT,

                                                                        ORDER
        Plaintiff,
                                                                  Case No. 20-cv-9-wmc
 v.

 MICHAEL DITTMANN, ET AL.,

        Defendants.


 WALTER J.D. MOFFETT,

                                                                       ORDER
        Plaintiff,
                                                                 Case No. 20-cv-16-wmc
 v.

 SGT. HAAG, ET AL.,

        Defendants.


 WALTER J.D. MOFFETT,

                                                                       ORDER
        Plaintiff,
                                                                 Case No. 20-cv-21-wmc
 v.

 MICHAEL A. DITTMAN, ET AL.,

        Defendants.


       Plaintiff Walter J.D. Moffett has submitted a certified inmate trust fund account

statement for the six month period preceding the complaint in support of the pending motion

to proceed without prepayment of the filing fee. Accordingly, the court must determine

whether plaintiff qualifies for indigent status and, if so, calculate an initial partial payment of

the $350.00 fee for filing the above captioned cases.

       Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using
information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $10.09 for each of the above captioned cases.

For this case to proceed, plaintiff must submit this amount in each case on or before February

12, 2020.




                                             ORDER

       IT IS ORDERED that,

       1.      Plaintiff Walter J.D. Moffett is assessed $10.09 as an initial partial payment of

the $350.00 fee for filing the above captioned cases. Plaintiff is to submit a check or money

order made payable to the clerk of court in the amount of $10.09 for each case or advise the

court in writing why plaintiff is not able to submit the assessed amount on or before February

12, 2020. If plaintiff does not have enough money to make the initial partial payments from

plaintiff’s regular account, plaintiff should arrange with prison authorities to pay the remainder

from plaintiff’s release account.

       2.      If, by February 12, 2020, plaintiff fails to make the initial partial payments or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.




                                                 2
       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fees as directed above and the court has screened the complaint

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 22nd day of January, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                3
